Citation Nr: 0803807	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  00-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating greater than 40 percent for multiple 
retained metal fragments and a history of low back pain and 
arthritis, as residuals of a gunshot wound of the abdomen. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) 
following an April 2003 Order from the United States Court of 
Appeals for Veterans Claims (CAVC) vacating the Board's 
February 2003 decision, denying the veteran's claims on the 
merits.  This matter was originally on appeal from a February 
2000 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Montgomery, Alabama.  The 
veteran had a hearing before the RO in October 2000 and the 
transcript is of record.

Since the CAVC order, the case was remanded by the Board in 
November 2003, July 2005 and again in November 2006 to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the veteran in the development of his claims in accordance 
with the CAVC order, to include obtaining recent medical 
records and affording him more current VA examinations.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal. 

The Board further notes that additional evidence from the 
veteran was received after certification of the issue to the 
Board.  A supplemental statement of the case (SSOC) was not 
issued, but this is not necessary since the evidence 
submitted (the veteran's lay statements and letters from his 
boss and wife) were duplicative in nature and were 
accompanied by a waiver of local jurisdictional review.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
multiple retained shell fragments, severe degenerative disc 
disease, slight limitation of motion, chronic low back pain 
and subjective complaints of radiating pain.  

2. The veteran's gunshot wound residuals, in regards to his 
low back disability, does not present an exceptional or 
unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for multiple retained metal fragments and a history of low 
back pain and arthritis, as residuals of a gunshot wound of 
the abdomen, have not been satisfied. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A and 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293 and 5295 (2002 and 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 and 
5243 (2007).

2. The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 



Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

The veteran was originally service-connected for residuals of 
a gun shot wound (GSW) to the abdomen in October 1971.  He 
filed a claim in September 1999 indicating the GSW also 
caused his low back disability.  The veteran was not awarded 
service connection for a low back disability.  Rather, a 
March 2001 supplemental statement of the case (SSOC) 
increased the disability rating for the service-connected 
residuals of GSW involving multiple fragments, a history of 
chronic recurrent back pain and numbness to a 40 percent 
rating.  This rating, in effect, granted service connection 
for a back disorder, and the veteran's previous claim became 
moot.  

Therefore, this claim, in essence, is a claim for an initial 
rating for a back disability.  Where the issue involves the 
assignment of an initial rating for a disability following 
the initial award of service connection for that disability, 
the entire history of the disability must be considered and, 
if appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  As will be explained below, 
staged ratings are not applicable here because the veteran's 
back disability has remained consistent in severity 
throughout time.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. 
§ 4.45.  

The veteran's service-connected low back condition was first 
evaluated under Diagnostic Code 5293 for intervertebral disc 
syndrome.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2002), including the rating criteria for 
evaluating disabilities of the lumbar spine.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome.  67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for 
intervertebral disc syndrome.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.  

However, none of the above cases or General Counsel Opinion 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim in the April 2005, February 2006 and August 
2007 supplemental statements of the case (SSOCs).  Both prior 
rating criteria as well as the new rating criteria were 
provided to the veteran and his representative in these 
documents.  Therefore, there is no prejudice to the veteran 
by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The veteran suffered a gun shot wound to the abdomen while in 
the military.  Multiple shell fragments remain in the 
veteran's abdomen and near his spine.  These fragments have 
been associated with his chronic low back pain and low back 
disability, to include degenerative disc disease. 

The veteran was originally rated under the applicable rating 
criteria for intervertebral disc syndrome. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  DC 5293 provided for a 40 
percent rating where the intervertebral disc syndrome was 
manifested by severe disability with recurring attacks with 
intermittent relief.  A 60 percent rating required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief.  Id.

Low back conditions could also be rated under Diagnostic Code 
5292 for limitation of motion and DC 5295 for lumbosacral 
strain.  These Diagnostic Codes, however, do not provide for 
a rating greater than 40 percent. 

As mentioned above, there were changes in the applicable law 
effectuated September 23, 2002 and September 26, 2003. 

Effective from September 23, 2002, the criteria for 
lumbosacral strain remained unchanged.  The criteria for 
intervertebral disc syndrome, Diagnostic Code 5293, changed 
significantly.  Diagnostic Code 5293 provided for a 40 
percent rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 60 percent rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a.  
"Incapacitating episodes" was defined in Note (1) as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) also allowed the veteran 
to be rated separately for musculoskeletal and neurological 
manifestations under appropriate diagnostic codes if it would 
result in a higher combined evaluation for the disability. 

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a.  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees. 
Id., Notes (2) and (4).

The criteria for intervertebral disc syndrome, reclassified 
under Diagnostic Code 5243, remained relatively unchanged to 
the criteria prior to September 26, 2003 under Diagnostic 
Code 5293, except for the addition of application of the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Regardless of the time period or regulations examined, VA 
must consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999). 

In this case, the veteran has been afforded multiple VA 
examinations during the pendency of this appeal.  Those 
examinations show relatively similar results despite the 
lengthy stretch of time.  A September 1999 VA examination 
diagnosed the veteran with status-post GSW with multiple 
fragments manifested by low back pain, slight limitation of 
motion, to include forward flexion to 75 degrees and 
extension to 20 degrees.  Severe degenerative disc disease 
was found on x-ray, but neurological tests returned within 
normal limits despite the veteran's complaints of radiating 
pain.  

An April 2004 VA examination, similarly, found x-ray evidence 
of degenerative disc disease and post-lumbar ballistic 
pellets on the left side, but normal neurological testing 
despite complaints of radiating pain.  The veteran at that 
time complained of severe pain during flare-ups three to four 
times a year.  On examination, however, the veteran's gait 
was normal, there was no muscle spasm, no tenderness and no 
scars on his back.  Range of motion testing was similar to 
the 1999 results, to include forward flexion limited to 65 
degrees and extension limited to 25 degrees.  

Most recently, the veteran was afforded a VA examination in 
June 2007 where he was diagnosed with congenital exaggerated 
lumbar lordosis and lumbar degenerative disc and joint 
disease without objective findings of radiculopathy at this 
time.  The examiner noted the veteran's subjective complaints 
of radiating pain, but found no objective findings of 
radiculopathy.  Essentially, the examiner indicated the 
veteran's subjective complaints regarding the severity of his 
condition were simply inconsistent with objective findings.  
Range of motion testing indicated forward flexion to 80 
degrees and extension to 20 degrees with no additional 
limitation on repetition.

VA outpatient treatment records also indicate continuous 
treatment throughout the relevant time period, mostly for low 
back pain.  The veteran has primarily treated his low back 
pain with physical therapy and medication; surgical 
intervention has never been used or recommended. 

The medical evidence paints a picture of a consistent back 
disability throughout the relevant time period, mainly 
manifested by severe degenerative disc disease, chronic low 
back pain and subjective complaints of radiating pain.  The 
crucial inquiry is whether an increased rating is warranted 
under any of the above rating criteria.  The Board concludes 
the evidence does not warrant a rating greater than 40 
percent under any of the old or new criteria. 

Under the old criteria the only diagnostic codes providing 
for a rating greater than 40 percent require a showing of 
pronounced neurological symptoms or incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months only.  As indicated above, neurological 
symptomatology has never been objectively confirmed.  
Similarly, although the veteran complained of "flare-ups" 
three or four times a year, his medical records are devoid of 
any substantiation that he has ever had an "incapacitating 
episode" as defined in the regulations.  DC 5243, under the 
new criteria, similarly requires a showing of at least six 
weeks of incapacitating episodes, which is absent here. 

The only other diagnostic criteria that provides for a rating 
greater than 40 percent requires medical evidence of severe 
limitation of motion or ankylosis of the spine.  As indicated 
above, the veteran's range of motion testing indicated only 
minimal limitation, even on repetition.

The Board notes the veteran has been diagnosed with severe 
degenerative disc and joint disease, which would be rated 
under DC 5003.  DC 5003, however, does not provide for a 
rating greater than 40 percent.  The April 2003 CAVC joint 
order indicated the Board failed to expressly consider 
whether a separate rating for his arthritis is warranted.

That is, in certain circumstances, a separate disability 
rating for arthritis may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  For 
example, the VA Office of General Counsel, commenting 
specifically on knee disabilities, has stated that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 and 5003 does not constitute 
pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).  Similarly, 
here, if a veteran has a back disability with manifestations 
inherently different than the symptomatology of arthritis, 
and there is also x-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59.  

In this case, the medical evidence consistently indicates 
during the entire relevant time period that the veteran's 
back disability is mainly manifested by chronic low back 
pain, secondary to his severe degenerative disc disease and 
joint disease.  Degenerative arthritis under DC 5003 is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In this case, the veteran has minimal limitation of motion.  
It is clear, however, that the veteran's current 40 percent 
rating is primarily based on his severe arthritis causing 
chronic low back pain and some limitation of motion.  To 
award an additional rating, therefore, would constitute 
impermissible pyramiding.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

The Board further notes that the notes accompanying the spine 
diagnostic codes (under the new criteria) also indicate 
consideration should be made for separate ratings for, among 
other things, neurological manifestations of the spine 
disability.  In this case, the veteran was granted a separate 
rating for neuropathy of the left L-5 dermatome, rated as 10 
percent disabling, in an April 2005 rating decision.  This 
rating has not been appealed and is not currently before the 
Board here.  Accordingly, the veteran's neurological 
manifestations cannot form a basis of an


increased rating here nor does the Board have jurisdiction to 
consider whether the veteran's separate rating should be 
higher than that already assigned.  It is noteworthy, 
however, that as stated above, the medical evidence 
consistently indicates that no neurological manifestations 
have been objectively confirmed.

Finally, functional loss was considered for all time periods.  
38 C.F.R. §§ 4.40, 4.45.  According to the medical evidence, 
the veteran complains that his low back disability affects 
his daily life and occupation, but his subjective complaints 
are entirely inconsistent with objective findings.  Although 
it is clear the veteran is treated for chronic low back pain 
and suffers from severe DDD and DJD with multiple retained 
metallic fragments, he has virtually full range of motion of 
his spine with no objective neurological manifestations.  
There is also evidence showing increased pain with 
repetition, but no shown decrease in motion with repetition 
or impairment of motor skills, muscle function, or strength.  
The veteran's functional loss does not warrant a rating 
greater than 40 percent.  His current manifestations are 
already compensated for in the current rating. 

In sum, the old and revised General Rating Formula for 
Diseases and Injuries of the Spine would not result in a 
higher rating for the veteran's disability for the reasons 
discussed in detail above. 

Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected low back condition.  There is no 
reasonable doubt on this matter that could be resolved in his 
favor.  The Board has considered all potentially applicable 
diagnostic codes, as discussed above.

Extra-Schedular Considerations

An extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) is also not warranted.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

The RO expressly considered whether an extraschedular rating 
is appropriate for the veteran's conditions in an August 2007 
Supplemental Statement of the Case (SSOC) finding no basis 
that the disability on appeal results in such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. For reasons explained below, 
the Board agrees with the RO's conclusion.  

The veteran alleges in the culmination of statements that his 
medical records reflect several diagnoses, which are severe 
and render him totally disabled and unable to work.  In 
regard to his low back disability specifically, the veteran 
indicates he suffers with severe pain requiring continuous 
use of medications, a back brace, shoe lifters, and the use 
of a TENS unit.  

Past VA examiners, most notably the June 2007 orthopedic 
examiner, have noted the veteran's subjective complaints, but 
concluded the objective findings simply do not substantiate 
these complaints.  The Board finds compelling that although 
the veteran lists a variety of assistive devices allegedly 
used for his back, all examiners have indicated the veteran 
uses no assistive devices on a regular basis.  According to 
VA outpatient treatment records his condition is primarily 
treated with medications and physical therapy. 

The veteran is accurate in that his medical records do 
indicate a variety of severe medical diagnoses, mostly 
unrelated to his back disability.  Whether the veteran is 
unemployable due solely to his back disability is a fact not 
shown.

The veteran's statements have been considered. The veteran, 
however, does not have "exceptional or unusual" 
disabilities. He is employable for any type of work that does 
not require a lot of walking or manual labor. There is no 
competent evidence of record which indicates that the 
veteran's disabilities have caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  His symptoms as to his back condition, as 
described above, consist of impairment contemplated in the 
disability rating that has been assigned.  In other words, he 
does not have any symptoms from his service-connected 
disability that are unusual or are different from those 
contemplated by the schedular criteria.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, to the extent the 
veteran's conditions resulted in him retiring early from a 
physically demanding job that is part of the consideration in 
assigning him his 40 percent disability rating. 

Thus, there is no basis for consideration of an 
extraschedular evaluation. See 38 C.F.R. § 3.321(b)(1); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996). 

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign 
greater ratings for the veteran's low back disability. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

The notice requirements were met in this case by letters sent 
to the veteran in February 2004 and December 2006.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2007).  The December 2006 
letter told him to provide any relevant evidence in his 
possession and informed him how effective dates and 
disability ratings are determined.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case because the VCAA was enacted during the 
pendency of this appeal.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2004 and 2006 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim was 
readjudicated and additional SSOCs were provided to the 
veteran in April 2005, February 2006 and August 2007.  Not 
only has he been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The Board notes the veteran indicated in an October 2007 
letter that "Social Security found me totally disabled, but 
I can't benefit financially because I don't have enough 
points to qualify for funds from them."  The veteran makes 
clear he is not receiving disability benefits from SSA, but 
regardless, the duty to obtain records applies to records 
that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  

In this case, it is not clear what, if any, records SSA would 
have relevant to the veteran's claim.  The veteran has not 
contended that he was found disabled by the SSA due to his 
low back disability, the disability at issue in this case.  
While the SSA may have made a formal determination regarding 
disability, there is no indication that this determination 
was based on his low back condition.  It is also clear the 
veteran is not receiving benefits from SSA.  What is "of 
consequence" in this case is the veteran's current severity 
of his low back disability, and there is no indication that 
Social Security records would include any such information.  
Also, the medical records currently of record are recent and 
show no change in disability from 1999 through 2007.  There 
has been no indication from the veteran that there has been 
any recent medical evaluation done by the SSA.  

The veteran argues that because he has been found totally 
disabled by SSA, this should result in total disability 
benefits from VA as well.  The Board disagrees for the 
following reasons.  First, as noted above, he does not argue 
that SSA's determination was based in any way on his back 
condition.  Second, a claim for a total disability rating 
based on unemployability is not currently on appeal.  The 
veteran was advised by the RO in 2007 to file such a claim if 
he wished to do so, but that claim is not for consideration 
by the Board.  Third, although VA is required to consider the 
SSA's findings, VA is not bound by their conclusions.  
Adjudication of VA and Social Security claims is based on 
different laws and regulations.  An award of disability 
benefits from SSA can be based on service-connected and 
nonservice-connected disorders.  In determining the proper 
disability rating for the veteran's service-connected back 
condition, VA is only evaluating the severity of the 
symptoms. 

In the specific circumstances of this case, remanding the 
case to obtain SSA records would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran multiple appropriate VA 
examinations, lastly in 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's low back since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  

              
ORDER

Entitlement to a rating greater than 40 percent for multiple 
retained metal fragments and a history of low back pain and 
arthritis, as residuals of a gunshot wound of the abdomen, is 
denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


